Citation Nr: 0433946	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  96-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1952 to October 1955, 
and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

In an August VA Form 21-4138, the veteran withdrew his appeal 
with respect to the issues of service connection for joint 
pain, service connection for a respiratory disorder, and an 
increased evaluation for service-connected eczema of the 
hands.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

The veteran's claim of entitlement to service connection for 
PTSD is based primarily on his experiences during the Persian 
Gulf War including an experience he allegedly had during 
service in January 1991.  In particular, the veteran reported 
that in January 1991, he was aboard a C-41 transport plane 
with members of his unit, the U. S. Army's 356th Medical 
Detachment Unit, when the aircraft was attacked by a SCUD 
missile.  He indicated that the plane was forced to take 
evasive actions and that people were thrown around inside the 
plane resulting in some injuries.  He also asserted that they 
were told to put on chemical/biological clothing as a 
precaution.  In May 1998, the veteran submitted four 
statements by veterans who also experienced this event during 
service.  Those statements reflect that the aircraft was over 
Saudi Arabia in the vicinity of Dhahran Airport.  

The Board notes that the veteran has been diagnosed with 
PTSD.  The Board notes further that the incident as set forth 
above has not been verified through official channels 
although as noted, the veteran has submitted several lay 
statements in which individuals who were aboard the aircraft 
recounted their recollections of the incident described 
above.  The Board also observes that the veteran has reported 
being witness to daily SCUD missile attacks, and that about 
three to five miles from his unit, 29 servicemen were killed 
by a SCUD missile.  

In light of the veteran's contentions in this case, the Board 
finds that the information surrounding the veteran's claimed 
stressors should be provided to the United States Armed 
Services Center for Research of Unit Records (USACURR) in an 
attempt to verify the claimed stressors.  In the event that 
the claimed stressors can be verified, the remaining question 
of whether the veteran's corroborated stressor is sufficient 
to have resulted in a diagnosis of PTSD is a medical question 
that must answered by qualified medical personnel.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Although on most recent 
VA examination in October 2003, PTSD was not diagnosed, the 
examiner also noted as to the assessment of PTSD that the 
veteran's claims and stressors were not specific nor have 
been verified.  It is unclear whether verification of the 
stressors would alter the final assessment regarding the 
absence or presence of PTSD.  Therefore, the veteran should 
be afforded a VA psychiatric examination to determine whether 
a relationship exists between the verified stressor and the 
diagnosis of PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 
2002).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO should contact USACURR and 
request any available information 
including unit records that might 
corroborate the veteran's claimed 
stressors as set forth in the record.  
The RO should provide USACURR with a 
description of the claimed stressors 
identified by the veteran, including 
information that the veteran was in the 
U. S. Army's 356th Medical Detachment 
Unit and was aboard a C-41 transport 
plane in Saudi Arabia, possibly in the 
vicinity of Dhahran Airport when it was 
allegedly attacked by a SCUD missile. 

2.  Following the receipt of a response 
from USACURR, the veteran should be 
afforded a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and statement of the in-service 
stressors, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  In 
formulating the statement of verified 
stressors, the RO should make a specific 
determination as to whether the lay 
statements from individuals who witnessed 
the January 1991 SCUD missile attack on 
the aircraft on which the veteran was 
aboard constitutes credible supporting 
evidence that that specific stressor 
occurred.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether the in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as a 
stressor.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the November 
2003 supplemental statement of the case, 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




